Title: From Alexander Hamilton to Oliver Wolcott, Junior, [25 September 1801]
From: Hamilton, Alexander
To: Wolcott, Oliver, Jr.


[New York, September 25, 1801]
Dr. Sir
I send you some extracts from a pamphlet lately published, in reply to one written by a Gentleman of my acquaintance (not by me as has been by some conjectured) from which I have taken out some leaves which I send you. At the request of this Gentleman I trouble you to give me some explanation respecting the suggestions which are made particularly in respect to Col Pickering, General Miller and Mr. Dunham & the motives to the dismission of Gardner of New Hampshire.
Things so boldly asserted, & with an avowed signature of a person who was in a situation to acquire information, deserve particular and reiterated attention; or else they certainly will be believed.
A speedy reply will oblige.
Yrs. very truly
A Hamilton
Sepr 25 1801
